DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 10/12/2022.
Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed on 10/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Horn has not been shown to disclose that ‘first indication information that identifies a signaling radio bearer (SRB) that carries the first RRC message’” and “Horn is silent about what parameters the ‘radio bearer configuration information’ includes or what ‘the radio bearer configuration information’ identifies.” (see page 8 of Applicant’s remarks filed on 10/12/2022).
In response, Examiner respectfully disagrees.
Examiner notes that paragraph 136 discloses that “[t]he information for the radio bearer setup and configuration…may be determined by the anchor eNodeB 705-a or the assisting eNodeB 705-b.” It is inherent, or at the very least implicit, that information for radio bearer setup would include the identity of a signaling radio bearer, since some type of identification of the SRB would be needed in order to set it up. However, further support in the Horn reference can be found to support this, such as the last sentence in paragraph 135: “…the anchor eNodeB 705-a may send an X2 message to the assisting eNodeB 705-b that may contain the configuration information (including the correlation ID) needed by the assisting eNodeB 705-b to establish the second EPS bearer.” From paragraph 130: “…the correlation ID may be an identifier assigned to the EPS bearer…” Thus, the configuration information includes the correlation ID, which identifies the EPS bearer. 
Furthermore, the limitation that recites that the SRB “carries the first RRC message” is a function of the 103 combination. Horn’s teachings must be viewed in combination with, and in light of, the teachings of Yi. In this case, Horn’s use of a signaling radio bearer (SRB) to carry messages is combined with Yi’s teaching of using RRC messages to result in the combined teaching of a signaling radio bearer (SRB) that carries RRC messages. 
Finally, Examiner notes that it is well-known to one of ordinary skill in the art to use a SRB that carries a first RRC message.
For example, see the following references that are all filed before the effective filing date of the instant application:
Yi (USPAN 2013/0148490): paragraph 46: SRSs for transmitting RRC messages.
Pelletier (USPAN 2013/0028069): paragraph 78: the WTRU may receive an RRC over the SRB.
Jung (USPAN 2013/0010631): paragraph 44: the SRB is used as a path for transmitting an RRC message.
Zhu (USPAN 2012/0176965): paragraph 21: the SBR is used as a transmission passage of RRC messages. 
Thus, based on the above remarks, Examiner maintains the rejection. However, Examiner invites Applicant for a telephone call once this rejection has been received and reviewed by Applicant to discuss ways of amending the claims in order to overcome the Horn reference. In particular, Examiner suggests amending the claims in order to make it clear that the “first indication information” is not a configuration message (or that it is not a setup message), since either of these approaches would result in overcoming the Horn reference and possibly resulting in the application being in condition for allowance. 


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 of U.S. Patent No. 11,076,443 and over claims 1 and 11 of U.S. Patent No. 10,257,881. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 11,076,443 and 10,257,881 patents (see correspondence table below).

Instant Application
USPN 11,076,443
10,257,881
1. A system for processing a radio resource control (RRC) message, the system comprising: a serving node and an anchor node, the serving node and the anchor node are connected; the serving node is configured to: receive a first radio resource control (RRC) message from a user equipment (UE), and send a first RRC message and first indication information to the anchor node, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the first RRC message.









9. A method for processing a radio resource control (RRC) message in a communication system, the system comprising: a serving node and an anchor node, the serving node and the anchor node are connected; the method comprising: receiving, by the serving node, a first radio resource control (RRC) message from a user equipment (UE), and sending a first RRC message and first indication information to the anchor node, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the first RRC message.
10. The method according to claim 9, wherein the SRB type of the SRB that carries the first RRC message is SRB 0, SRB 1, or SRB 2.
11. The method according to claim 10, wherein the method further comprise: sending, by the anchor node, a second RRC message and second indication information to the serving node, the second indication information indicates an SRB type of an SRB that carries the second RRC message from the anchor node.
13. The method according to claim 11, wherein the second RRC message is carried by SRB 1 or SRB 2, and the method further comprise: obtaining, a processed message by processing, by a Radio Link Control (RLC) layer entity of the serving node, the second RRC message carried by the SRB 1 or the SRB 2; and sending, by the serving node, the processed message to the UE.





















19. A method for processing a radio resource control (RRC) message in a communication network, the method comprising: receiving, by an anchor node from a serving node, an RRC message from a user equipment (UE) and first indication information, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the RRC message from the UE, wherein a connection is existing between the serving node and the anchor node.


20. The method according to claim 19, wherein the SRB type of the SRB that carries the RRC message from the UE is SRB 0, SRB 1, or SRB 2.
21. The method according to claim 19, wherein the method further comprise: sending, by the anchor node, a second RRC message and second indication information to the serving node, wherein the second indication information indicates an SRB type of an SRB that carries the second RRC message.
22. The method according to claim 21, wherein the second RRC message is carried by SRB 1 or SRB 2, and the method further comprise: obtaining a processed message by processing the second RRC message by a Packet Data Convergence Protocol (PDCP) layer entity of the anchor node and an RRC layer of the anchor node; and sending, by the anchor node, the processed message.

1. A radio resource control RRC message processing system, comprising: a first serving node; a first anchor node; and a mobility management entity, MME, the first serving node sets up a connection to the first anchor node, and the first anchor node sets up a connection to the MME; the first serving node is configured to: receive a radio resource control (RRC) message sent by first user equipment UE, wherein the RRC message comprises an RRC message carried by a signaling radio bearer 1 (SRB1) or an RRC message carried by an SRB2; and send the RRC message to the first anchor node; and the first anchor node is configured to: process, by using a first Packet Data Convergence Protocol (PDCP) layer entity, the RRC message carried by the SRB1 and then send a processed message to an RRC layer entity; or process, by using a second PDCP layer entity, the RRC message carried by the SRB2 and then send a processed message to the RRC layer entity
11. A radio resource control RRC message processing method, wherein a first serving node sets up a connection to a first anchor node, and the first anchor node sets up a connection to a mobility management entity MME; and the method comprises: receiving, by the first serving node, a radio resource control RRC message sent by first user equipment UE, wherein the RRC message comprises an RRC message carried by a signaling radio bearer SRB1 or an RRC message carried by an SRB2; and sending, by the first serving node, the RRC message to the first anchor node, so that a first Packet Data Convergence Protocol PDCP layer entity of the first anchor node processes the RRC message carried by the SRB1 and then sends a processed message to an RRC layer entity of the first anchor node, or a second PDCP layer entity of the first anchor node processes the RRC message carried by the SRB2 and then sends a processed message to an RRC layer entity of the first anchor node.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (USPAN 2015/0029999) in view of Yi (USPAN 2010/0216469).
Consider claim 1, Horn discloses a system (see figure 7 (reproduced below), wherein disclosed is said system) for processing a radio resource control (RRC) message (see paragraph 136), the system comprising: 
a serving node (see assisting eNodeB 705-b), and 
an anchor node (see anchor eNodeB 705-a), 
wherein the serving node and the anchor node are connected (see figure 7, wherein the assisting eNodeB 705-b [serving node] and the anchor eNodeB 705-a [anchor node] are connected); 
wherein the serving node is configured to: 
send a first RRC message and first indication information to the anchor node, wherein the first indication information identifies a signaling radio bearer (SRB) that carries the first RRC message (see paragraph 136: “In another example, when the radio bearer configuration information [i.e., first indication information for identifying a SRB] are determined by the assisting eNodeB 705-b [i.e., the serving node], the assisting eNodeB 705-b may supply radio bearer configuration information to the anchor eNodeB 705-a [i.e., the anchor node] over the X2 interface (embedded in RRC messages or in direct X2 messages) for transmission to the UE 715. For example, the assisting eNodeB 705-b may provide the radio bearer configuration information to the anchor eNodeB 705-b via the E-RAB setup response message 774).

    PNG
    media_image1.png
    546
    846
    media_image1.png
    Greyscale

Horn does not specifically disclose receiving, by a serving node, a first RRC message from a user equipment (UE).
Yi teaches receiving, by a serving node, a first RRC message from a user equipment (UE) (see paragraph 107: the UE transmits a RRC connection request to the UTRAN, i.e., a serving node, in order to receive a service from the UTRAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horn and combine it with the noted teachings of Yi. The motivation to combine these references is to provide a method of reselecting a cell in a wireless communication system (see paragraph 1 of Yi).

Consider claim 9, Horn discloses a method for processing a radio resource control (RRC) message in a communication system (see figure 7 (reproduced below), wherein disclosed is said method, as well as paragraph 136), the communication system comprising: a serving node (see assisting eNodeB 705-b) and an anchor node (see anchor eNodeB 705-a), wherein the serving node and the anchor node are connected (see figure 7, wherein the assisting eNodeB 705-b [serving node] and the anchor eNodeB 705-a [anchor node] are connected), the method comprising: 
sending, by the serving node, a first RRC message and first indication information to the anchor node, wherein the first indication information identifies a signaling radio bearer (SRB) that carries the first RRC message (see paragraph 136: “In another example, when the radio bearer configuration information [i.e., first indication information for identifying a SRB] are determined by the assisting eNodeB 705-b [i.e., the serving node], the assisting eNodeB 705-b may supply radio bearer configuration information to the anchor eNodeB 705-a [i.e., the anchor node] over the X2 interface (embedded in RRC messages or in direct X2 messages) for transmission to the UE 715. For example, the assisting eNodeB 705-b may provide the radio bearer configuration information to the anchor eNodeB 705-b via the E-RAB setup response message 774).


    PNG
    media_image1.png
    546
    846
    media_image1.png
    Greyscale

Horn does not specifically disclose receiving, by a serving node, a first RRC message from a user equipment (UE).
Yi teaches receiving, by a serving node, a first RRC message from a user equipment (UE) (see paragraph 107: the UE transmits a RRC connection request to the UTRAN, i.e., a serving node, in order to receive a service from the UTRAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horn and combine it with the noted teachings of Yi. The motivation to combine these references is to provide a method of reselecting a cell in a wireless communication system (see paragraph 1 of Yi).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (USPAN 2015/0029999) in view of Yi (USPAN 2010/0216469) and Kim (USPAN 2013/0189990).
Consider claims 2 and 10, although Horn in view of Yi teaches a SRB that carries the first RRC message (see above), Horn in view of Yi does not specifically disclose that the SRB is SRB0 or SRB1 or SRB 2. 
Kim teaches that the SRB is SRB0 or SRB1 or SRB 2 (see paragraphs 35 and 36: SRB0, SRB1, and SRB2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horn in view of Yi and combine it with the noted teachings of Kim. The motivation to combine these references is to provide a method for transmitting measurement results to a network by a UE (see paragraph 1 of Kim).

Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412